DETAILED ACTION
	Claims 1-20 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains 162 words.  Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0028, “heaving bag” should be ---heavy bag---.
In paragraph 0034, “theheavy” should be ---the heavy---.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following reasons:
Reference characters "52" in Figure 2 and "100" in Figure 3 have both been used to designate the protective wrap.
Reference characters “62” in Figure 2 and “52” in Figure 3 have both been used to designate the securing strap.
Reference characters “60” in Figure 1 and “16” in Figure 2 have both been used to designate the plurality of connecting straps.
Reference characters “66” in Figure 1 and “60” in Figure 2 have both been used to designate the second connecting ends of the plurality of connecting straps. 
Reference character “10” in Figure 6 is present, but no heavy bag is shown. Applicant may remove reference character “10”, or add the heavy bag in phantom or dotted lines.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 8-7, 12-13, 15, and 18-20 are objected to because of the following informalities:  
Claim 1: On line 5, “comprising” should be ---comprises---.
Claim 8: On line 2, legalese such as “therein” is used. Applicant is requested to use plain language for clarity purposes.
On line 7, “space” should be ---spaced---.
Claim 12: On line 1, “the comprising” should be ---the method comprising---.
On line 4, “a securing” should be ---the securing---, “the perimeter” should be ---a perimeter---, and “end” should be ---end of the heavy bag---.
Claim 13: On line 3, “the first end” should be ---a first end of the securing strap---.
On line 6, “belt” should be ---securing strap---.Applicant is requested to use consistent terminology for clarity purposes.
On line 7, “the cinched” should be ---a cinched---.
Claim 15: On line 2, “end” should be ---ends---.
Claim 18: On line 14, “a perimeter” should be ---the perimeter---.
Claim 19 and 20: On line 1, “The kit” should be ---The attachment kit---.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “securing mechanism” in claims 1 and 18, and “retaining mechanism” in claim 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In paragraph 0022 of the disclosure, the limitation “securing mechanism” of claims 1 and 18 is discussed.
In paragraph 0024 of the disclosure, the limitation “retaining mechanism” of claim 12 is discussed.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bouvier (US 6461281 B2) in view of Lobur (US 4103889 A), and further in view of Heaney (US 20160166909 A1).
Regarding claim 1, see Bouvier annotated Figure 1 below, Bouvier discloses an attachment kit for a heavy bag (12), the attachment kit comprising:
a tether (elastic strap 56) having a top end and a bottom end, the top end configured to couple to connection rings (50, 52) and the bottom end is configured to couple to an anchor (16);
wherein when the tether (56) is secured to the anchor (16), movement of a lower end of the heavy bag (12) is limited (“the primary bag 12 prevented from moving very far from the initial strike of the kicker due to the affect of the anchor bag portion 16”, see column 3 lines 52-54).

    PNG
    media_image1.png
    806
    535
    media_image1.png
    Greyscale

However, Bouvier does not disclose a securing strap having a length between a first end and a second end and a securing mechanism configured to retain the securing strap about a perimeter of the heavy bag;
a plurality of connecting straps, each of the plurality of connecting straps comprising a length between a first connecting end and a second connecting end, wherein the first connecting end is configured to be positioned about the securing strap;
the top end of the tether is configured to couple to each of the second connecting ends of the plurality of connecting straps and a bottom end is configured to couple to an anchor.
Lobur teaches a similar attachment, in the same field of endeavor in regards to attachment kits for heavy bags, wherein a securing strap (webs 20) having a securing mechanism (considered to be stitching, “webs 20 which are sewn around the periphery of the casing. These webs 20 provide anchor points for four spaced support belts 22 which are sewn to the attachment webs 20 and which extend therefrom to a support ring 24. The ring 24 is intended for mounting to some fixed support to thus support the bag 10 in a suspended condition.” See column 3 line 66 – column 4 line 4) configured to retain the securing strap (20) about a perimeter of the heavy bag (10); and
a plurality of connecting straps (support belts 22), each of the plurality of connecting straps comprising a length between a first connecting end and a second connecting end, wherein the first connecting end is configured to be positioned about the securing strap (20, see column 3 line 66 – column 4 line 4 above).

    PNG
    media_image2.png
    540
    444
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the connections rings at the top and bottom of the heavy bag as disclosed by Bouvier with the functionally equivalent securing straps, connecting straps, and connection ring as taught by Lobur to yield the predictable results of providing attachment means to a support and anchor, and in order to relieve tension on the heavy bag by dispersing attachment points.
Note: When Bouvier is modified by Lobur, the rings 24 of Lobur at the top or bottom of the heavy bag as taught by Bouvier are connected to the corresponding tether rings (42, 54).
However, Lobur is silent as to the securing strap having a first and second end.
Heaney teaches a similar attachment, in the same field of endeavor in regards to securing straps about the perimeter of heavy bags, wherein securing straps (32) have a length between a first end and a second end.

    PNG
    media_image3.png
    530
    485
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have chosen a strap with a first or second end as taught by Heaney to yield the predictable result of providing a strap to secure attachments to a heavy bag, and to improve versatility during the manufacturing process for different sizes of heavy bags.
Regarding claim 2, Bouvier in view of Lobur and Heaney teaches the attachment kit of claim 1, as seen above. Bouvier further discloses wherein the tether (56, “The elastic straps 44 and 56 also absorb some of the striking force to the primary bag 12 and add to the dampening affect provided by the anchor bag 16.” See column 3 lines 56-59) has elastic properties, such that the tether is configured to elongate and contract (see note below).
  Note: Under broadest reasonable interpretation (BRI) and according to Oxford Languages Dictionary, the term “elastic” is well understood in the art to describe an object, or material, capable of returning to its initial state after distortion, stretching, or similar deformation. The tether as taught by Bouvier is elastic, thus the tether is configured to elongate and contract.
Regarding claim 4, Bouvier in view of Lobur and Heaney teaches the attachment kit of claim 1, as seen above. Bouvier in view of Lobur and Heaney further teaches wherein the plurality of connecting straps (22, see column 3 line 66 – column 4 line 4 above) are substantially uniformly spaced about the perimeter of the heavy bag when the securing strap (20) is secured about the perimeter of the heavy bag as taught by Lobur (see Lobur annotated Figure 1 above).
Regarding claim 5, Bouvier in view of Lobur and Heaney teaches the attachment kit of claim 1, as seen above. Bouvier, see Bouvier annotated Figure 1 above, further discloses wherein the tether (56) comprises a tether upper loop (“strap 56 is looped around a ring 60, then through a ring 54”, see column 3 lines 3-4).
When Bouvier is modified by Lobur, the tether upper loop and tether ring (54) as disclosed by Bouvier attaches to the second connecting end of each of the plurality of connecting straps (22) via ring (24) as taught by Lobur (see annotated Lobur annotated Figure 1 above).
Regarding claim 6, Bouvier in view of Lobur and Heaney teaches the attachment kit of claim 1, as seen above. Bouvier, see Bouvier annotated Figure 1 above, further discloses wherein the tether (56) comprises a tether lower loop (see column 3 lines 3-4 above) configured to be secured to the anchor (16) with a ring (60).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bouvier (US 6461281 B2) in view of Lobur (US 4103889 A), further in view of Heaney (US 20160166909 A1), and further in view of Rear (GB 2501730 A).
Regarding claim 3, Bouvier in view of Lobur and Heaney teaches the attachment kit of claim 1, as seen above.
However, Bouvier in view of Lobur and Heaney does not disclose wherein the tether has a fixed length.
Rear teaches a similar attachment, in the same field of endeavor in regards to attachment kits for heavy bags, wherein a tether (considered to be flexible suspension means, “flexible suspension means, for example a chain, cord, rope, bungee or other resiliently flexible elongate means”, see page 4 paragraph 2) has a fixed length (see note below).
Note: According to paragraph [0027] of the instant disclosure, rope is considered to be a tether of a fixed length.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have substituted the tethers as disclosed by Bouvier with the functionally equivalent rope tether as taught by Rear to yield the predictable results of connecting the heavy bag to a suspension and anchor point, and to reduce movement of the anchoring weight when in use.

Claim 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bouvier (US 6461281 B2) in view of Lobur (US 4103889 A), further in view of Heaney (US 20160166909 A1), and further in view of Cuadrado et al. (US 8973875 B2, hereinafter Cuadrado).
Regarding claim 7, Bouvier in view of Lobur and Heaney teaches the attachment kit of claim 6, as seen above.
However, Bouvier in view of Lobur and Heaney does not teach wherein the ring is a spring-loaded clip.
Cuadrado, see Cuadrado annotated Figure 5 below, teaches a similar attachment, in the same field of endeavor in regards to attachment kits for heavy bags, wherein a spring-loaded clip (42) is used to connect the heavy bag to an anchor point.

    PNG
    media_image4.png
    630
    444
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have substituted the ring as disclosed by Bouvier with the functionally equivalent spring-loaded clip as taught by Cuadrado to yield the predictable results of connecting the heavy bag to the anchor, and to provide variability in the types of anchors used and the ability to use them interchangeably.
Regarding claim 10, Bouvier in view of Lobur and Heaney teaches the attachment kit of claim 1, as seen above.
However, Bouvier in view of Lobur and Heaney does not teach wherein each of the plurality of connecting straps includes a ring secured to the second connecting end; and wherein the top end of the tether is secured to each of the rings of the plurality of connecting straps with a clip.
Cuadrado teaches a similar attachment, see claim 7 and Cuadrado annotated Figure 5 above, wherein each of the plurality of connecting straps includes a ring secured to the second connecting end; and wherein the rings of the plurality of connecting straps are secured to a clip (42).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have chosen multiple rings connected to each second end of the plurality of connecting straps as taught by Cuadrado to enable easy replacement of damaged connecting straps.

Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bouvier (US 6461281 B2) in view of Lobur (US 4103889 A).
Regarding claim 12, see Bouvier annotated Figure 1 above, Bouvier discloses a method of limiting movement of a bottom end of a heavy bag (12), the comprising: 
providing a hanging heavy bag (12); 
and attaching the heavy bag (12) to an anchor (16) to limit movement of the bottom end of the heavy bag (12, see column 3 lines 52-54 above).
However, Bouvier does not disclose positioning a first end of each of a plurality of connecting straps, about a securing strap; 
arranging a securing strap around the perimeter of the heavy bag proximate a bottom end; 
securing the securing strap about the perimeter of the heavy bag using a retaining mechanism.
Lobur teaches a similar method, in the same field of endeavor in regards to limiting heavy bag movement, (see Lobur annotated Figure 1 above) wherein positioning a first end of each of a plurality of connecting straps (22, see column 3 line 66 – column 4 line 4 above), about a securing strap (20); 
arranging a securing strap (20) around the perimeter of the heavy bag (10, see column 3 line 66 – column 4 line 4 above); and
securing the securing strap (20) about the perimeter of the heavy bag using a retaining mechanism (considered to be stitching, see column 3 line 66 – column 4 line 4 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the connections rings at the top and bottom of the heavy bag as disclosed by Bouvier with the functionally equivalent securing straps, connecting straps, and connection ring as taught by Lobur to yield the predictable results of providing attachment means to a support and anchor, and in order to relieve tension on the heavy bag by dispersing attachment points.
Note: When Bouvier is in view of Lobur, the securing straps as taught by Lobur is placed at the top and bottom of the heavy bag as taught by Bouvier. Therefore, the bottom securing strap is secured to the bottom perimeter of the heavy bag.
Regarding claim 14, Bouvier in view of Lobur teaches the method of claim 12, as seen above. Bouvier in view of Lobur further teaches the spacing of each of the plurality of connecting straps (22) uniformly about the perimeter of the heavy bag (10) as taught by Lobur (see Lobur annotated Figure 1 above).
When Bouvier is in view of Lobur, the plurality of connecting straps (22) as taught by Lobur are uniformly spaced about the perimeter of the heavy bag (12) as taught by Bouvier.
Regarding claims 15-16, Bouvier in view of Lobur teaches the method of claim 12, as seen above. Bouvier in view of Lobur further teaches the providing of a connection ring (24) at the second connecting ends of the plurality of connecting straps (22); attaching of each of the second connecting ends to an upper loop of a tether (56); and attaching the anchor (16) to a lower loop of the tether (56).
When Bouvier is in view of Lobur, the connection ring (24) secured to the second connecting ends of the plurality connecting straps (22) as taught by Lobur (see Lobur annotated Figure 1 above) is attached to the upper loop of tether (56) via ring (54) as taught by Bouvier (see Bouvier annotated Figure 1 above). 

Allowable Subject Matter
Claims 8-9, dependent on claim 1, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 17, dependent on claim 12, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
Regarding claims 8-9, the prior art of record fails to teach or disclose an attachment kit in combination with all the structural and functional limitations of claim 1 and further disclosing wherein the securing mechanism comprises: a buckle secured to the first end of the securing strap, the buckle having a slot therein; and spaced apart hook and loop sections along the length of the securing strap, wherein the second end of the securing strap is configured to be positioned through the slot in the buckle and pulled such that the securing strap engages the perimeter of the heavy bag and the spaced apart hook and loop sections overlap to retain the securing strap to the heavy bag.
The closest prior art of record includes Bouvier (US 6461281 B2), Lobur (US 4103889 A), and Heaney (US 20160166909 A1).
Bouvier discloses an attachment kit as seen above, but is silent on wherein a plurality of connecting straps, each of the plurality of connecting straps comprising a length between a first connecting end and a second connecting end, wherein the first connecting end is configured to be positioned about the securing strap; and the top end of the tether is configured to couple to each of the second connecting ends of the plurality of connecting straps and a bottom end is configured to couple to an anchor. It would have been obvious to modify Bouvier with the plurality of connecting straps as taught by Lobur (see above). However, Bouvier in view of Lobur does not disclose a buckle secured to the first end of the securing strap, the buckle having a slot therein; and spaced apart hook and loop sections along the length of the securing strap, wherein the second end of the securing strap is configured to be positioned through the slot in the buckle and pulled such that the securing strap engages the perimeter of the heavy bag and the spaced apart hook and loop sections overlap to retain the securing strap to the heavy bag.
Bouvier and Lobur each separately do not disclose a buckle secured to the first end of the securing strap, the buckle having a slot therein; and spaced apart hook and loop sections along the length of the securing strap, wherein the second end of the securing strap is configured to be positioned through the slot in the buckle and pulled such that the securing strap engages the perimeter of the heavy bag and the spaced apart hook and loop sections overlap to retain the securing strap to the heavy bag.
Heaney, see Heaney annotated Figure 2 below, discloses an attachment for a heavy bag, generally representative of the art, comprising: 
a securing strap (32) secured to the perimeter of a heavy bag (22), wherein the securing strap (32) has a buckle (44) and spaced apart hook and loop sections along the length of the securing strap (“The straps 32 include a buckle 44 at one end, and lengths of fleece and hook fasteners such as Velcro TM to retain the straps 32 in position.” See paragraph 0054); 
and wherein the second end of the securing strap (32) is configured to be positioned through the slot in the buckle (44) and pulled such that the securing strap (32) engages the perimeter of the heavy bag (22) and the spaced apart hook and loop sections overlap to retain the securing strap (32) to the heavy bag (22).

    PNG
    media_image5.png
    527
    600
    media_image5.png
    Greyscale

Although Heaney teaches a buckle and spaced apart hook and loop fasteners on the securing strap to secure the securing strap along the perimeter of the heavy bag, it would be improper to further modify Bouvier in view of Lobur to include the buckle and spaced apart hook and loop fasteners on the securing strap as taught by Lobur. Furthermore, the purpose of the securing straps of Heaney is to provide a handle attachment to a heavy bag so that users are able to easily move the heavy bag during training.
Regarding claims 13 and 17, the prior art of record fails to teach or disclose an attachment kit in combination with all the structural and functional limitations of claim 12 and further disclosing wherein securing the securing strap about the perimeter of the heavy bag comprises: pulling a second end of the securing strap through a buckle attached to the first end to cinch the securing strap to the perimeter of the heavy bag; and overlapping a portion of the securing strap proximate the second end over another portion of the belt such that hook and loop portions engage to retain the securing strap in the cinched position.
The closest prior art of record includes Bouvier (US 6461281 B2), Lobur (US 4103889 A), and Heaney (US 20160166909 A1).
Bouvier discloses an attachment kit as seen above, but is silent on wherein a plurality of connecting straps about a securing strap. It would have been obvious to modify Bouvier with the plurality of connecting straps as taught by Lobur (see above). However, Bouvier in view of Lobur does not disclose securing the securing strap about the perimeter of the heavy bag comprising: pulling a second end of the securing strap through a buckle attached to the first end to cinch the securing strap to the perimeter of the heavy bag; and overlapping a portion of the securing strap proximate the second end over another portion of the belt such that hook and loop portions engage to retain the securing strap in the cinched position.
Bouvier and Lobur each separately do not disclose securing the securing strap about the perimeter of the heavy bag comprising: pulling a second end of the securing strap through a buckle attached to the first end to cinch the securing strap to the perimeter of the heavy bag; and overlapping a portion of the securing strap proximate the second end over another portion of the belt such that hook and loop portions engage to retain the securing strap in the cinched position.
Heaney (see above) does teach a method of securing the securing strap (32) about the perimeter of a heavy bag (22) by pulling a second end of the securing strap (32) through a buckle (44) attached to the first end of the securing strap (32); and overlapping a portion of the securing strap (32) proximate the second end over another portion of the securing strap (32) such that hook and loop portions engage to retain the securing strap in a cinched position (see paragraph 0054 above). 
Although Heaney teaches a buckle and spaced apart hook and loop fasteners on the securing strap to secure the securing strap along the perimeter of the heavy bag, it would be improper to further modify Bouvier in view of Lobur to include the buckle and spaced apart hook and loop fasteners on the securing strap as taught by Lobur. Furthermore, the purpose of the securing straps of Heaney is to provide a handle attachment to a heavy bag so that users are able to easily move the heavy bag during training.
Regarding claims 18-20, the prior art of record fails to teach or disclose an attachment kit comprising a securing strap having a length between a first end and a second end and a securing mechanism configured to retain the securing strap about a perimeter of the heavy bag; a plurality of connecting straps, each of the plurality of connecting straps comprising: a length between a first connecting end and a second connecting end; a first loop proximate the first connecting end, the first loop configured to be positioned about the securing strap; a second loop proximate the second connecting end; and a ring retained by the second loop; a tether having a top end and a bottom end, the top end configured to couple to each of the rings proximate the second connecting ends of the plurality of connecting straps and a bottom end is configured to couple to an anchor.
The closest prior art of record includes Bouvier (US 6461281 B2), Lobur (US 4103889 A), and Heaney (US 20160166909 A1).
Bouvier discloses an attachment kit as seen above, but is silent on wherein a plurality of connecting straps about a securing strap. It would have been obvious to modify Bouvier with the plurality of connecting straps as taught by Lobur (see above). However, Bouvier in view of Lobur does not disclose the first ends of the connecting straps to have first loops that position about the securing strap.
Bouvier, Lobur, and Heaney (see above) each separately do not disclose the first ends of the connecting straps to have first loops that position about the securing strap with the rest of the structural and functional limitations of independent claim 18 stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lambrinos (US 9211465 B1) discloses an embodiment of an attachment kit for a heavy bag comprising connecting straps and a securing strap about the perimeter of the heavy bag.
Hockridge et al. (US 9925448 B2) discloses an embodiment of an attachment kit for a heavy bag comprising connecting straps with looped ends attached to rings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily R Patubo whose telephone number is (571)272-6717. The examiner can normally be reached M-Th 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY R PATUBO/Examiner, Art Unit 3784   

/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784